DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The Prior Art of Record fails to teach nor suggest the claimed combination of A data management system, comprising: a storage unit which stores first masked data of real data at a first point in time; and a data control unit which extracts, first information representing a masked storage area in the first masked data and second data of update data obtained by updating the real data from the first point in time to a second point in time, determines if the second data is second information representing a second masked storage area in second masked data of the update data, on a condition that the second data is not second information, determine that the second data is data of a storage area that has not been masked from the update data, and generate the second data as difference data, and on a condition that the second data is second information, determine whether the first masked data and the second masked data are identical, extracts identical data of the first masked storage area from the second masked data, and generates remaining data in the second masked data after the identical data is extracted as the difference data (emphasis added to differentiate allowable subject matter).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Timmermans [US 7907722]; Protection Against Power Analysis Attacks.  Discloses the use of data masking for data protection [see claim 15 and abstract].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIDYS ROJAS whose telephone number is (571)272-4207.  The examiner can normally be reached on 7:00am -3:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571) 272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIDYS ROJAS/Primary Examiner, Art Unit 2133